Exhibit 10.2

 

Lightbridge, Inc.

 

Memorandum Agreement

 

To:

Harlan Plumley

 

 

From:

Lightbridge, Inc

 

 

Date:

April 23, 2002

 

 

Re:

Cancellation of Stock Options

 

You are currently the holder of one or more options to purchase 100,000 shares
of Common Stock of Lightbridge, Inc. (the “Company”), par value $.01 per share,
with an exercise price equal to $23.00 per share (the “Old Options”).  Your
Options are listed on Exhibit A by: (i) date of grant, (ii) number of shares
originally subject to the option, (iii) exercise price per share, and (iv) type
of option (incentive or non-qualified).

 

Pursuant to this Memorandum Agreement, the Company is hereby proposing to
terminate all of the unexercised portion of your Old Options effective April 24,
2002 (the “Termination Date”).  You may elect to terminate all of the
unexercised portion of your Old Options or none of the unexercised portion of
your Old Options, but you may not elect to terminate only a portion of the
unexercised portion of your Old Options.

 

If you elect to terminate all of the unexercised portion of your Old Options,
the Company will grant to you on or about October 25, 2002 (the date of such
grant being referred to as the “New Grant Date”) one or more stock options (the
“New Options”) for the purchase of an aggregate number of shares of Common Stock
equal to the number of shares of Common Stock remaining unexercised under your
Old Options on the Termination Date, provided that on the New Grant Date you
continue to be an employee or consultant of the Company or one of its
subsidiaries.  The New Options will have an exercise price per share equal to
the fair market value of the Common Stock on the New Grant Date, as determined
by the Board of Directors of the Company or the Compensation Committee of the
Board of Directors of the Company and will become exercisable and vest as
follows: immediately with respect to an amount of shares equal to the number of
shares that would have vested under your Old Option through the New Grant Date
and the remaining amount in equal three-month installments thereafter,
contingent in each case upon your continued service as an employee or
consultant, as the case may be, on such vesting date.  In all other respects,
the New Options will be on substantially the same terms and conditions as the
Old Options they replace, including, where applicable, incentive stock option
status to the extent permitted by Internal Revenue Code requirements.  No other
stock options will be granted to you by the Company during the period from the
Termination Date and the New Grant Date.

 

--------------------------------------------------------------------------------


 

If you agree to accept the Company’s offer, please countersign one copy of this
Memorandum Agreement in the space indicated below and return it to me on or
before the Termination Date.  If I have not received your countersigned copy of
this Memorandum Agreement on or before the Termination Date, you shall be deemed
to have rejected the Company’s offer.  If you sign this Memorandum Agreement and
return it to the Company, you acknowledge that you have no further rights
pursuant to any of your Old Options.

 

This Memorandum Agreement constitutes the sole and only agreement between you
and the Company relating to the cancellation of your Old Options and supersedes
any prior understanding or written or oral agreement relating to such subject
matter.  No amendment, modification, or alteration of the terms hereof shall be
binding unless the same shall be in writing, dated subsequent to the date hereof
and duly executed by the you and the Company. This Memorandum Agreement shall be
binding on the Company, its successors and assigns.

 

Accepted and Agreed

this 24 day of April, 2002:

 

/s/ Harlan Plumley

 

 

 

Option Holder

 

 

 

Lightbridge, Inc.

 

 

 

By:

/s/ Eugene DiDonato

 

 

2

--------------------------------------------------------------------------------